DETAILED ACTION

This office action is in regards to a 371 application filed July 14, 2020 claiming priority to PCT/US2019/014139 filed January 18, 2019 and provisional application 62/619,879 filed January 21, 2018. Claims 1-12 have been elected without traverse. Claims 13-19 have been withdrawn as non-elected.  Claims 1-12 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group 1, claims 1-12 in the reply filed on July 11, 2022 is acknowledged.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites the limitation "the formed fibers" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 is rejected due to its dependence on claim 4.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN103144383A – machine translation).
Cai et al. comprise an ultrahigh molecular weight polyethylene composite material comprising ultrahigh molecular weight polyethylene (UHMW-PE) fibers, 5-30 wt.% of a styrene-ethylene-butylene-styrene (SEBS) or butadiene adhesive, and 2-10 wt.% of a terpene resin tackifier [Abstract; 0011; Claim 1]. To one of ordinary skill in the art, a terpene resin comprises acyclic and/or cyclic terpenes and a styrene-ethylene-butylene-styrene is a styrenic block copolymer that is partially and selectively hydrogenated or saturated, therefore is would be obvious that Cai et al. meet the limitation of the instant claim. 

Allowable Subject Matter

Claims 3 and 8-10 comprise allowable subject matter. Cai et al. do not disclose or fairly suggested a composition comprising an UHMWPO in an amount of about 0.001 to about 15 wt.% based on the weight of the composition. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763